 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorld's Best Janitorial Services, Inc. and Margar-ette Edney. Case 5-CA-12399April 3, 1981DECISION, ORDER, AND REMANDUpon a charge filed on July 16, 1980, by Mar-garette Edney, herein called the Charging Party,served on World's Best Janitorial Services, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 5, issued a complaint onAugust 22, 1980, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(l) and Section 2(6) and(7) of the National Labor Relations Act, as amend-ed. Copies of the charge and complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on July 2,1980, Respondent interfered with, restrained, andcoerced employees in the exercise of their rightsguaranteed by Section 7 of the Act by terminatingthe employment of Margarette Edney, the Charg-ing Party herein, and, that, at all times thereafter,Respondent has refused and continues to refuse toreinstate Edney because she refused to commitunfair labor practices in order to discourage its em-ployees from supporting or assisting the NationalAssociation of Government Workers, or otherwiseengaging in other protected concerted activities.In a letter to the Regional Director for Region 5dated August 29, 1980, Respondent's directorstated, inter alia, "I am returning your papers un-signed because as Director of this firm, I do notsign any fabrications or lies by you or anyoneelse.... To bring [the Charging Party's] lies tolight, the company is prepared to go to court." Inresponse to this communication, the Board agenthandling the case, by telephonic communicationand a letter dated November 14, 1980, informedRespondent that its answer was deficient, and thatif it did not file an answer by December 1, 1980, hewould recommend that the Regional Director seeksummary judgment. Subsequently, by letter to theRegional Director dated November 24, 1980, Re-spondent stated that "The corporation deny [sic]all charges list [sic] in Case 5-CA-12399" and as-serted as an affirmative defense that the ChargingParty was terminated because "she did not carryout the operating manager's instruction on how tomanage the contract." The Regional Director in-terpreted this letter to be a general denial of para-graphs 5 and 6 of the complaint, which contain theunfair labor practice allegation.255 NLRB No. 103On January 30, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forPartial Summary Judgment contending that Re-spondent's purported answer fails to conform toSection 102.20 of the Board's Rules and Regula-tions in that it does not specifically deny, admit, orexplain the allegations contained in paragraphs 1,2(a), 2(b), 2(c), 3, and 4 of the complaint. Subse-quently, on February 3, 1981, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Partial Summary Judgment shouldnot be granted. Respondent has not filed a responseto the Notice To Show Cause and, therefore, theallegations of the Motion for Partial SummaryJudgment stand uncontroverted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motiorg for Partial SummaryJudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.As set forth supra and in the uncontroverted as-sertion in the Motion for Partial Summary Judg-ment, Respondent's November 24, 1980, letter,which constitutes a general denial of paragraphs 5and 6 of the complaint, did not specifically admit,deny, or explain any of the other allegations in thecomplaint. Therefore, because Respondent has notfiled an answer to paragraphs 1, 2(a), 2(b), 2(c), 3,and 4 of the complaint in conformity with Section102.20 of the Board's Rules and Regulations andbecause no good cause for its failure to do so hasbeen shown, as required by said Rules and Regula-tions, the allegations contained in the aforesaidparagraphs of the complaint are deemed to be ad-mitted to be true. Accordingly, we hereby grantthe General Counsel's Motion for Partial SummaryJudgment.--------- ____ --___ ----___ WORLD'S BEST JANITORIAL SERVICES583On February 10, 1981, counsel for the GeneralCounsel filed a motion requesting that the Boardreinstate the initially scheduled hearing date ofApril 16, 1981, which had been postponed indefi-nitely by the Board's order transferring the pro-ceeding to the Board, contending that if the motionfor partial summary judgment is granted, the8(a)(1) allegations contained in paragraphs 5 and 6of the complaint still remain in issue necessitating ahearing.Inasmuch as we have granted the General Coun-sel's Motion for Partial Summary Judgment and nogood cause to the contrary being shown, we shallremand this proceeding to the Regional Directorfor Region 5 for the sole purpose of arranging ahearing before an administrative law judge to de-termine the issues raised in paragraphs 5 and 6 ofthe complaint.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Virginia corporation, at all timesmaterial herein has maintained an office and placeof business at 900 South Washington Street, FallsChurch, Virginia, and is engaged in the provisionof janitorial services to the U.S. Naval Shipyard lo-cated in Norfolk, Virginia, pursuant to a contractunder the terms of which said Respondent annuallyreceives revenues in excess of $500,000. During thissame period, Respondent purchased and receivedgoods and material valued in excess of $5,000 fromCrown Suppliers, located in Springfield, Virginia,which supplier received said goods and materialsdirectly from points located outside the Common-wealth of Virginia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDNational Association of Government Workers isa labor organization within the meaning of Section2(5) of the Act.The Board, upon the basis of the foregoing factsand entire record, makes the following:CONCLUSIONS OF LAW1. World's Best Janitorial Services, Inc., is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. National Association of Government Workersis a labor organization within the meaning of Sec-tion 2(5) of the Act.ORDERIt is ordered that the General Counsel's Motionfor Partial Summary Judgment be, and it hereby is,granted.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 5 for the purpose of arranging ahearing before an administrative law judge limitingsuch proceeding to the determination of the issuesraised in paragraphs 5 and 6 of the complaint, andthat the Regional Director be, and he hereby is, au-thorized to issue notice thereof.IT IS FURTHER ORDERED that the original hearingdate of April 16, 1981, be, and it hereby is, reinstat-ed.